Citation Nr: 0932837	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-33 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk





INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The issue of entitlement to service connection for traumatic 
brain injury was raised by a September 2007 VA examination. 


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is 
manifested by depression, anxiety, intrusive nightmares, 
frequent flashbacks with reenactment of combat scenes, sleep 
disturbance, agitation, anger, hypervigilance, and startle 
reflex.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in November 2006 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in 
February 2007 and May 2007.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records and VA medical treatment 
records have been obtained.  A VA examination was provided to 
the Veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of the disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's PTSD claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for PTSD was granted by a September 2007 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective July 
19, 2006.

In a July 2006 statement, the Veteran reported worsening of 
recurrent dreams and nightmares about combat in Vietnam.  The 
Veteran stated that he saw the ghosts of victims from 
Vietnam.

In an August 2006 VA urgent care report, the Veteran reported 
stress, depression, and nightmares for two to three months.  
The Veteran stated that he had the same dream, being chased 
by enemies in Vietnam, four to five times a week which caused 
him to wake up startled and scared.  The Veteran reported 
that he re-enacted combat scenes in his house, painted his 
face black, and sharpened knives.  The Veteran stated that 
his symptoms were much worse at night, but denied any 
suicidal or homicidal ideation.  The Veteran and his spouse 
stated that they were concerned that he might accidently hurt 
himself or others.  The Veteran reported alcohol and drug 
abuse.  The Veteran reported difficulty concentrating, 
anhedonia, guilt, and hopelessness.  The examiner noted that 
the Veteran was semi-retired and performed normal daily 
activities without difficulty.  The assessment was symptoms 
of PTSD with polysubstance abuse.  The Veteran was referred 
to mental health care.

An August 2006 VA medical report noted that the Veteran was 
depressed without suicidal or homicidal ideation or 
anhedonia.  The Veteran reported over sleeping, anorexia, 
inability to concentrate, and agitation.  The assessment was 
depression and polysubstance abuse.

In a September 2006 VA psychiatric report the Veteran 
reported depression, anxiety, intrusive nightmares; 
flashbacks up to 3 times a week with reenactment of combat 
scenes in his house; sleep disturbance, agitation, anger, 
hypervigilance and startle reflex.  On mental status 
examination, the Veteran was oriented to person, place, time 
and situation; had logical, goal directed, and forward 
thinking thought processes; and denied difficulty with focus 
or concentration.  The Veteran's speech was normal with no 
alterations in his thought content.  The examiner noted no 
delusions, but the Veteran did report auditory 
hallucinations.  The Veteran denied suicidal and homicidal 
ideations.  The diagnosis was PTSD, major depressive 
disorder, and substance abuse.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 60, which 
contemplates moderate symptoms, such as flat affect, 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers or 
co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In an October 2006 statement, the Veteran reported increased 
fears, dreams, nightmares, and hallucinations.  The Veteran 
stated that, in the past, he only had problems around July 
4th fireworks and the anniversary of his injury; however, 
after July 2006 his symptoms increased.  The Veteran reported 
that he "see[s] ghosts of people [he] killed all the time."  
The Veteran stated that he was having difficulty with his 
business and that he had been drinking too much.  The Veteran 
reported that his wife was concerned because she woke up to 
find him with soot or shoe polish on his face sharpening 
knives.

In an October 2006 VA psychiatric report, the Veteran 
reported a worsening of the combat nightmares that he 
experienced on and off for the past thirty years.  The 
Veteran reported that he was afraid to sleep, anxious, 
nervous, depressed, and hyper-vigilant.  The Veteran reported 
that he heard noises when he was home alone and got scared 
and startled because he thought someone was breaking in.  The 
Veteran stated that he saw ghosts and people who he yelled at 
and asked them what they wanted.  The Veteran stated that he 
became combative at night as a result of the nightmares, put 
shoe polish on his face, and sharpened knives at night when 
he could not sleep.

The Veteran reported that he felt cheerful ten percent of the 
time, but otherwise was grouchy, irritable, and depressed due 
to this nightmares and PTSD.  The Veteran denied mania, 
delusions, and suicidal or homicidal ideations.  The Veteran 
reported difficulty with concentration, panic, shortness of 
breath, tachycardia, phobia, agoraphobia, avoidance of 
crowds, hyper-arousal, intrusive thoughts/images, paranoia, 
poor appetite, flashbacks, nightmares and reexperiencing of 
traumatic events, and hyper-vigilance.  The Veteran reported 
emotional and physical abuse in childhood and stated that was 
why he felt close to his siblings and children.  The Veteran 
reported that he worked part time at his wife's tanning salon 
twice a week for several hours.  The Veteran stated that he 
enjoyed golf, swimming, and spending time with his family.  
The Veteran reported alcohol and drug abuse.  

On mental status examination, the examiner noted that the 
Veteran was dressed casually, calm, pleasant, cooperative, 
alert, focused, and well-groomed with good eye contact.  The 
examiner noted that delusions were mood-congruent as were 
auditory and visual hallucinations.  The Veteran's speech was 
normal and there were no alterations in his thought process 
or content.  The examiner noted that the Veteran's mood was 
euthymic and that his affect was congruent with his mood.  
The Veteran denied any suicidal or homicidal ideations or 
plans.  The impression was PTSD.

In a November 2006 VA psychiatric report, the Veteran 
reported anxiety, depression, nightmares, and flashbacks.

In a December 2006 VA psychiatric report, the Veteran 
reported that he was not doing well as it was close to the 
anniversary of when he was injured.  The examiner noted that 
the Veteran described symptoms that suggested he experienced 
PTSD following his return from Vietnam.  The Veteran reported 
that he was coming in for treatment because his PTSD symptoms 
had worsened and he was unable to work.  On mental status 
examination, the examiner noted that the Veteran's symptoms 
were unchanged from his initial visit.  The report stated 
that the Veteran's mood was irritable/angry and his affect 
was mood congruent and appropriate to content.  The examiner 
noted no suicidal or homicidal ideation or evidence of 
psychosis.  The examiner stated that the Veteran was alert 
with a stable level of consciousness, a mildly increased 
psychomotor activity, and had mild fidgeting throughout the 
interview.  

The diagnosis was Posttraumatic Stress Syndrome/PTSD combat 
related, depressive disorder not otherwise specified, and 
substance abuse.  The examiner assigned a GAF of 41, which 
contemplates serious symptoms, such as suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, such as having no friends and an inability to 
maintain employment.  DSM-IV, at 46-47.

A June 2007 VA PTSD examination noted that the Veteran's 
claims file and medical records were reviewed.  The Veteran 
reported that he was unemployed and last worked seven years 
ago.  The Veteran reported that he was fired from his former 
position but was unaware of the reason for termination.  The 
Veteran reported flashbacks triggered by media coverage of 
the war in Iraq, recurrent and intrusive recollection of 
Vietnam, nightmares, anger, rage, increased arousal, 
difficulty concentrating, exaggerated startle response, 
depression, and insomnia.  The Veteran reported that he felt 
his symptoms had worsened since the beginning of the war in 
Iraq.  The Veteran also reported that he felt detached from 
others when he came back from Vietnam and decreased appetite 
and libido.  The Veteran denied loss of interest in others or 
lack of self confidence, paranoid ideation, and auditory or 
visual hallucination.  The Veteran reported that he and his 
wife socialized with others and that he enjoyed playing golf, 
spending time with family and friends, and watching his son 
play softball.

The Veteran reported a depressed mood and anger.  The Veteran 
reported suicidal ideation but denied any plan or intent 
because of his wife and kids.  The Veteran denied past 
suicidal gestures or attempts.  The Veteran reported 
significant memory impairment and contraction problems, 
inability to concentrate, increased impatience, irritability, 
insomnia, difficulty sleeping because of combat related 
nightmares, decreased appetite and libido, low energy, and 
that he felt tired all day.  The Veteran stated that he was 
uncomfortable around large groups of people and didn't like 
waiting in line.  The Veteran denied a loss of interest in 
others or lack of self confidence.  The Veteran denied 
paranoid ideation or psychotic symptoms such as auditory or 
visual hallucinations.

The Veteran reported that on a typical day he would wake up 
at 10 a.m., have coffee, read the newspaper, and go to work 
at his wife's tanning salon.  The Veteran reported that he 
would work until 10 p.m. and then return home to watch TV and 
go to sleep.  The Veteran reported that he and his wife 
shared all activities of daily living including grocery 
shopping, cooking, cleaning, laundry, and managing finances.  
The Veteran also expressed future goals of obtaining Social 
Security, VA benefits, and retiring to Aruba for half the 
year.

On mental status examination, the Veteran was cooperative, 
satisfactorily groomed, and tidy in appearance.  The 
Veteran's speech, mood, affect, and perception were normal.  
The Veteran was alert and oriented to time, place, and 
person.  The examiner noted that the Veteran had good recall, 
operational judgment, intact problem solving skills, but 
minimal insight.  The examiner noted that the Veteran's 
memory appeared unimpaired, but concentration was impaired.  
The diagnosis was PTSD, depressive disorder not otherwise 
specified, and substance abuse.  The examiner assigned a GAF 
score of 60 to 65.

In a September 2007 VA psychiatric report, the Veteran 
reported getting angry over trivial matters and having urges 
to take out his frustrations.  The Veteran reported losing 
his temper every other day, which caused difficulty in his 
relationships, especially with his wife.  The examiner noted 
the Veteran's history of alcohol and drug abuse.  On mental 
status examination, the examiner noted that the Veteran was 
cooperative with normal speech and his mood was described as 
"OK."  The Veteran's affect was mood congruent with an 
appropriate range and the Veteran's thought processes were 
logical and goal directed.  The examiner noted that there 
were no overt signs of mania or psychosis and that the 
Veteran's thought content was negative for any suicidal, 
homicidal, or violent ideations.  The examiner stated that 
the Veteran's insight and judgment were not clinically 
impaired.  The impression was that the Veteran's anger 
management problems were likely manifestations of his PTSD.  
The examiner noted "[a] diagnosis of PTSD is appreciated; 
however, given his current excessive use of alcohol, 
substance abuse treatment should be initiated immediately."  
The examiner also noted that the Veteran's head injury in 
Vietnam has resulted in short-term memory loss.  The 
diagnosis was PTSD, alcohol dependency, history of cocaine 
abuse, and traumatic brain injury resulting in memory 
impairment.

In a second September 2007 VA psychiatric report, the Veteran 
reported that he was a retired salesman and Vietnam Veteran 
with significant and frequent reexperiencing of combat, 
avoidance, hyperarousal, guilt, irritability, and rage.  The 
examiner noted that the Veteran used alcohol and drugs to 
manage his symptoms.  The Veteran reported rage, verbal 
abuse, and violent thoughts but denied acting upon them.  On 
mental status examination, the examiner noted that the 
Veteran was pleasant with good hygiene and eye contact.  The 
examiner noted that the Veteran was very intense in the 
interview with an irritable edge.  The Veteran's speech was 
increased in volume and rate.  The Veteran described his mood 
as "pissed off all the time."  The Veteran denied any 
suicidal/homicidal ideation.  The examiner noted that the 
Veteran's cognition was not formally tested but no deficits 
were noted during the interview as insight and judgment were 
good.  The diagnosis was PTSD, substance dependence, and rule 
out major depressive disorder.  The examiner assigned a GAF 
score of 55, which contemplates moderate symptoms and 
moderate difficulty in social, occupational, or school 
functioning.  DSM-IV, at46-47.

In a third September 2007 VA psychiatric report, the Veteran 
stated that alcohol was a major problem for him and was 
intensifying his rage and interfering with his marriage.  The 
Veteran reported depression, anxiety, intrusive nightmares, 
flashbacks up to three times a week with reenactment of 
combat scenes, sleep disturbance, agitation, anger, 
hypervigilance, and startle reflex.  The Veteran reported 
that his wife and adult children were supportive of him.  On 
MSE, the examiner noted that the Veteran was alert and 
oriented to person, place, time and situation with an 
appropriate mood and logical, goal directed, and forward 
thinking thought processes.  The Veteran's speech was normal 
with no alterations in his thought process and fair insights.  
The Veteran denied difficulty with concentration, delusions, 
and suicidal/homicidal ideations.  The diagnosis was PTSD, 
MDD, alcohol dependence, and cocaine abuse.  The examiner 
assigned a GAF score of 60.

In a September 2007 VA medical report, the Veteran reported 
that his longest full-time job was one year and one month.  
The Veteran reported his employment status as 
disabled/retired for the three years prior.  The Veteran 
reported depression, serious anxiety or tension, 
hallucinations, trouble understanding, concentrating or 
remembering, and trouble controlling violent behavior.  The 
Veteran denied thoughts of suicide.  The examiner noted that 
the Veteran reported flashbacks and dreams of seeing people 
killed in Vietnam.  

In a September 2007 VA psychological testing report, the 
Veteran scored a 44, extremely-severe depression, on the Beck 
Depression Inventory and a 38, severe anxiety, on the Beck 
Anxiety Inventory.

An October 2007 VA psychiatric report noted that the Veteran 
was self-employed with financial stressors and previously 
worked in sales for building products.  The Veteran reported 
feeling much better, an "OK" mood, and decreased alcohol 
use.  The Veteran reported increased reexperiencing phenomena 
when he was dressed in army fatigues, but overall that he 
felt he was doing better.  The Veteran reported increased 
financial stressors which induced suicidal thoughts; however, 
the Veteran denied any intent or plan.  On mental status 
examination, the Veteran was cooperative with normal speech 
and thought processes.  The Veteran's mood was okay and his 
affect was mood congruent with appropriate range.  The 
examiner noted no overt signs of mania or psychosis and the 
Veteran's thought content was negative for suicidal, 
homicidal, or violent ideations.  The examiner stated that 
cognitively, there were no gross deficits and that insight 
and judgment were not impaired.  The diagnosis was PTSD, 
substance abuse, and traumatic brain injury resulting in 
memory impairment.  The examiner assigned a GAF score of 55.

In a December 2007 VA psychiatric report, the Veteran 
reported "feeling great."  The Veteran reported abstinence 
from alcohol use and listed several benefits that resulted 
from such.  The examiner noted that the Veteran did not 
present with complaints or concerns.  The Veteran denied any 
suicidal ideations or thoughts of self harm.  On mental 
status examination, the Veteran was cooperative with normal 
speech, a good mood, and affect congruent with appropriate 
range.  The Veteran's thought processes were logical and goal 
directed.  The examiner noted no overt signs of mania or 
psychosis and the Veteran's thought content was negative for 
any suicidal, homicidal, or violent ideations.  The examiner 
stated that cognitively, there were no gross deficits and 
that insight and judgment were not impaired.  The diagnosis 
was PTSD, substance abuse, and traumatic brain injury 
resulting in memory loss.  The examiner assigned a GAF score 
of 55.

In a January 2008 VA psychiatric report, the Veteran reported 
increased symptoms of depression, irritability, combat 
related flashbacks, nightmares, and nighttime hypervigilance 
and anxiety.  The Veteran also reported that it was the 
anniversary of his injury which brought up suicidal ideations 
without any intent or plan.  The Veteran denied alcohol and 
drug use and reported being sober since October 2007.  On 
mental status examination, the examiner noted that the 
Veteran was cooperative with normal speech, a "not good" 
mood, and depressed and anxious affect.  The examiner noted 
that the Veteran's thought processes were logical and goal 
directed and there were no overt signs of mania or psychosis.  
The Veteran's thought content was negative for any suicidal, 
homicidal, or violent ideations.  The examiner stated that 
cognitively, there were no gross deficits and that insight 
and judgment were not impaired.  The diagnosis was PTSD, 
substance abuse, and traumatic brain injury resulting in 
memory loss.  The examiner assigned a GAF score of 55.

In a January 2008 statement, the Veteran stated that he woke 
up at night reliving Vietnam raids to the point that he was 
ready to fight and got up to put on camouflage and sharpen 
his knives.  The Veteran stated that he frequently saw ghosts 
of people he killed in Vietnam.  The Veteran reported that 
the month of December, the anniversary of his injury, was a 
very difficult time for him and he barely participated in the 
holidays which affected his family.  The Veteran stated that 
after July 2006 his PTSD worsened and he had difficulty 
concentrating on his responsibilities at his wife's tanning 
salon.  The Veteran reported that he had a very short temper 
which affected his financial situation, his wife's business, 
and his relationship with his wife and family.  The Veteran 
reported that his wife closed her business in November 2006 
because of the economy and because he "wasn't holding up 
[his] end of the bargain."  The Veteran stated that he 
forgot to do things or just put them off.  The Veteran stated 
that his relationship with his siblings deteriorated and that 
he slept all day because the nightmares and flashbacks kept 
him up at night.

In an October 2008 statement, the Veteran stated that he 
attempted to live his life after Vietnam, but the "horror 
stayed with [him]."  The Veteran reported that his first 
marriage failed and he had trouble at work.  He stated that 
he had trouble with authority because unreasonable decisions 
reminded him of his platoon officer in Vietnam.  The Veteran 
reported that he had a decent relationship with his adult 
children and his grandchild.  The Veteran stated that 
Christmas and the Fourth of July were very difficult times 
for him and after July 2006 his flashbacks and nightmares 
worsened.  The Veteran reported that his wife closed her 
business in November 2007 due to the economy and his 
inability to oversee the business.

In a May 2008 VA psychiatric report, the Veteran denied any 
symptoms of clinical depression.  The Veteran reported 
occasional nightmares, which the Veteran described as 
distressing.  The examiner noted that the Veteran was in good 
spirits and "appears to be doing considerably better from a 
psychiatric standpoint."  The examiner stated that the 
Veteran did not present with any acute or new psychiatric 
concerns.  On mental status examination, the Veteran was 
cooperative with normal speech, an "OK" mood, and a 
euthymic and appropriate affect.  The Veteran's thought 
processes were logical and goal directed with no overt signs 
of mania or psychosis.  The examiner noted that the Veteran's 
thought content was negative for suicidal, homicidal, or 
violent ideations.  The examiner stated that cognitively, 
there were no gross deficits and that insight and judgment 
were not impaired.  The diagnosis was PTSD, substance abuse, 
and traumatic brain injury with memory impairment.  The 
examiner assigned a GAF score of 60.

The Schedule provides that assignment of a 30 percent 
evaluation is warranted for mental disorders with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behaviour, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

A 50 percent evaluation is warranted for mental disorders 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory such as, retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for mental disorders 
with occupational and social impairment with deficiencies in 
most areas, such as work, school, family, relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

The Board finds that the medical evidence of record does not 
support an increased evaluation in excess of 30 percent for 
the Veteran's service-connected PTSD.  The medical evidence 
of record shows that the Veteran's PTSD is manifested by 
depression, anxiety, intrusive nightmares, frequent 
flashbacks with reenactment of combat scenes, sleep 
disturbance, agitation, anger, hypervigilance, and startle 
reflex.  The medical evidence of record shows that the 
Veteran consistently received GAF scores ranging from 55 to 
65.  At worst, these scores, as noted above, contemplate 
moderate symptoms, such as flat affect, circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as few 
friends and conflicts with peers or co-workers.

While the December 2006 VA psychiatric report provided a GAF 
score of 41, indicating serious symptoms, this score is not 
consistent with either the general picture provided by the 
medical evidence of record or the symptoms noted in the 
December 2006 VA psychiatric report.  Specifically, the 
December 2006 VA psychiatric report stated that the Veteran's 
symptoms were unchanged from his initial visit in September 
2006.  The Veteran's initial psychiatric report of September 
2006 indicated that the Veteran experienced depression; 
anxiety; intrusive nightmares; flashbacks up to three times a 
week, with reenactment of combats scenes in his house; sleep 
disturbance; agitation; anger; hypervigilance and startle 
reflex and assigned a GAF score of 60.  Therefore, the 
December 2006 GAF score of 41 is inconsistent with the 
symptoms and GAF score of the September 2006 psychiatric 
report.  

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  The Veteran reported difficulty in social 
relationships, the evidence of record indicates the he and 
his wife socialized with friends; he enjoyed golfing, 
watching his son play softball, and spending time with his 
family and friends; and that he has a decent relationship 
with his adult children and his grandchild.  Furthermore, 
while the Veteran reports that his PTSD symptoms have 
impacted his employment, the evidence of record shows that 
the Veteran was unsure of why he was terminated from his last 
position and that, while his wife closed her tanning business 
due to his inability to help, the current economy was also a 
factor in the termination of the business.

The Veteran's disability picture is more consistent with the 
criteria for a 30 percent evaluation, rather than a rating in 
excess thereof.  Indeed, the criteria for a 30 percent rating 
almost precisely describe the Veteran's current PTSD 
symptoms.  Furthermore, there is no medical evidence that the 
Veteran has ever had circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- and long-term memory relating to PTSD; impaired 
judgment; or impaired abstract thinking.  Accordingly, the 
Board finds that an initial rating in excess of 30 percent 
for PTSD is not warranted.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The Board finds that the veteran's disability picture was not 
so unusual or exceptional in nature as to render his 30 
percent rating inadequate.  The veteran's PTSD is evaluated 
as a mental disorder pursuant to 38 C.F.R. § 4.130, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  As 
noted above, the veteran's PTSD is manifested by depression, 
anxiety, intrusive nightmares, frequent flashbacks with 
reenactment of combat scenes, sleep disturbance, agitation, 
anger, hypervigilance, and startle reflex, with no impairment 
of thought process or communication, no delusions or 
hallucinations, appropriate behavior, no suicidal or 
homicidal ideations, and normal speech.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the veteran's symptoms are 
more than adequately contemplated by a 30 percent disability 
rating for his service-connected PTSD.  A rating in excess 
thereof is provided for certain manifestations of the 
service-connected anxiety disorder but the medical evidence 
of record did not demonstrate that such manifestations were 
present in this case.  The criteria for a 30 percent 
disability rating more than reasonably describes the 
veteran's disability level and symptomatology and, therefore, 
the currently assigned schedular evaluation is adequate and 
no referral is required.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record shows that the 
Veteran's PTSD symptoms have remained largely unchanged since 
the time of his initial evaluation.  Accordingly, the 
assigned 30 percent evaluation reflects the degree of 
impairment shown since the date of the grant of service 
connection for the PTSD, and there is no basis for staged 
ratings with respect to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
50 percent evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent for service-
connected PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


